Case 5:18-cv-00208-FMO-KK Document 22-6 Filed 10/18/18 Page 1 of 13 Page ID #:113




                                             1
                        Plaintiff Love, Summary Judgment, Ex. No. 4
Case 5:18-cv-00208-FMO-KK Document 22-6 Filed 10/18/18 Page 2 of 13 Page ID #:114




                                             2
                        Plaintiff Love, Summary Judgment, Ex. No. 4
Case 5:18-cv-00208-FMO-KK Document 22-6 Filed 10/18/18 Page 3 of 13 Page ID #:115




                                             3
                        Plaintiff Love, Summary Judgment, Ex. No. 4
Case 5:18-cv-00208-FMO-KK Document 22-6 Filed 10/18/18 Page 4 of 13 Page ID #:116




                                             4
                        Plaintiff Love, Summary Judgment, Ex. No. 4
Case 5:18-cv-00208-FMO-KK Document 22-6 Filed 10/18/18 Page 5 of 13 Page ID #:117




                                             5
                        Plaintiff Love, Summary Judgment, Ex. No. 4
Case 5:18-cv-00208-FMO-KK Document 22-6 Filed 10/18/18 Page 6 of 13 Page ID #:118




                                             6
                        Plaintiff Love, Summary Judgment, Ex. No. 4
Case 5:18-cv-00208-FMO-KK Document 22-6 Filed 10/18/18 Page 7 of 13 Page ID #:119




                                             7
                        Plaintiff Love, Summary Judgment, Ex. No. 4
Case 5:18-cv-00208-FMO-KK Document 22-6 Filed 10/18/18 Page 8 of 13 Page ID #:120




                                             8
                        Plaintiff Love, Summary Judgment, Ex. No. 4
Case 5:18-cv-00208-FMO-KK Document 22-6 Filed 10/18/18 Page 9 of 13 Page ID #:121




                                             9
                        Plaintiff Love, Summary Judgment, Ex. No. 4
Case 5:18-cv-00208-FMO-KK Document 22-6 Filed 10/18/18 Page 10 of 13 Page ID #:122




                                             10
                         Plaintiff Love, Summary Judgment, Ex. No. 4
Case 5:18-cv-00208-FMO-KK Document 22-6 Filed 10/18/18 Page 11 of 13 Page ID #:123




                                             11
                         Plaintiff Love, Summary Judgment, Ex. No. 4
Case 5:18-cv-00208-FMO-KK Document 22-6 Filed 10/18/18 Page 12 of 13 Page ID #:124




                                             12
                         Plaintiff Love, Summary Judgment, Ex. No. 4
Case 5:18-cv-00208-FMO-KK Document 22-6 Filed 10/18/18 Page 13 of 13 Page ID #:125




                                             13
                         Plaintiff Love, Summary Judgment, Ex. No. 4
